RESOLUCIÓN
En virtud del poder inherente de este Tribunal para re-glamentar la profesión de la abogacía en Puerto Rico y en concordancia con la normativa ética relacionada con la obligación de prestar servicios legales gratuitos a personas indigentes, reconocemos la necesidad de examinar con ca-*428rácter prioritario las normas vigentes que regulan las asig-naciones de oficio en los tribunales del País. Véase Canon 1 del Código de Ética Profesional, 4 LPRA Ap. IX. Véanse, además: Pueblo v. Morales, 150 DPR 123 (2000); Ramos Acevedo v. Tribunal Superior, 133 DPR 599 (1993).
A tono con ello, se encomendó al Secretariado de la Con-ferencia Judicial y Notarial (Secretariado) la presentación de una nueva propuesta para regular las asignaciones de oficio en casos penales en los tribunales de Puerto Rico y extender su alcance a los procedimientos de naturaleza civil. En consecuencia, el Secretariado llevó a cabo un es-tudio exhaustivo del sistema que gobierna las asignaciones de oficio actualmente. Este proceso sirvió como punto de partida para diseñar una propuesta que aspira a promover una cultura de servicio pro bono entre las y los miembros de la clase togada. Asimismo, el enfoque de la propuesta persigue remediar las dificultades y atender las preocupa-ciones que han planteado tanto los jueces y las juezas como los abogados y las abogadas con relación al manejo y la implementación del Reglamento para la Asignación de Abogados y Abogadas de Oficio. In re Nuevo Reglamento Abogados Oficio, 173 DPR 653, 673 (2008). Entre éstas, cabe señalar las siguientes: la falta de proporcionalidad en las asignaciones entre quienes ejercen la profesión jurídica en Puerto Rico; la proliferación de documentos normativos aplicables a la certificación de horas y la autorización de gastos rembolsables; la falta de certeza respecto al proceso requerido en etapas apelativas, y la ausencia de una nor-mativa aplicable a los procedimientos de naturaleza civil que, entre otras cosas, haga viable la acreditación de horas de educación jurídica continua por el servicio gratuito ofre-cido durante una representación legal de oficio.
Con miras a identificar estrategias de efectividad pro-bada que puedan adaptarse a nuestras necesidades, el Se-cretariado efectuó un análisis de los modelos de ofreci-miento de servicios legales a personas indigentes en varias *429jurisdicciones de Estados Unidos, en particular, las prácti-cas exitosas de los sistemas de asignaciones de oficio en procesos de naturaleza civil y penal. Además, investigó las prácticas y tendencias en el ámbito internacional. Finali-zado este proceso, y en cumplimiento con la encomienda asignada por este Tribunal, el Secretariado presentó opor-tunamente ante nuestra consideración un proyecto de Re-glamento para la Asignación de Abogados y Abogadas de Oficio de Puerto Rico (proyecto de Reglamento).
Este Tribunal considera adecuado que, antes de evaluar los méritos del proyecto de Reglamento, se brinde oportu-nidad para que la comunidad jurídica y el público en general, así como aquellas entidades que a diario sirven a las poblaciones más vulnerables, puedan estudiarlo y remitir sus comentarios y recomendaciones al Secretariado. La con-sulta pública aquí autorizada tendrá una duración de se-senta días, contados a partir de la aprobación de esta Resolución.
Con el propósito de asegurar una divulgación efectiva, se ordena a la Directora del Secretariado a que, con la colabo-ración de la Oficina de Prensa de la Oficina de Administra-ción de los Tribunales, implemente un plan de divulgación efectiva que fomente una participación activa durante el proceso de consulta. El proyecto de Reglamento, la presente Resolución y cualquier documento diseñado por el Secreta-riado para facilitar la recopilación de comentarios, se publi-carán en la página principal del portal de la Rama Judicial.
Culminado el término concedido, el Secretariado tendrá un término de sesenta días para preparar un informe que contenga un análisis de los comentarios recibidos y presen-tar ante nuestra consideración un proyecto de Reglamento revisado. Será en ese momento que este Tribunal pasará juicio sobre el proyecto del Secretariado en conjunto con los comentarios recibidos y estará entonces en posición de emi-tir una deterininación final sobre el sistema que gobernará las asignaciones de oficio, tanto en los procesos judiciales de *430naturaleza penal como civil. Confiamos que este proceso de consulta a la comunidad aportará a la formulación de una reglamentación que redunde en una administración ágil y uniforme de las asignaciones de oficio.

Notifíquese al Director Administrativo de los Tribuna-les, a la Directora del Secretariado de la Conferencia Judicial y Notarial, y al Director de la Oficina de Prensa de la Oficina de Administración de los Tribunales. Publíquese.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo